943 So. 2d 868 (2006)
Willie ROBINSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3841.
District Court of Appeal of Florida, Fourth District.
November 15, 2006.
Rehearing Denied January 5, 2007.
Willie Robinson, Florida City, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed. Appellant's motion for postconviction relief was untimely and successive. In addition, his claim based upon Roberts v. State, 874 So. 2d 1225 (Fla. 4th DCA 2004), rev. denied sub nom. State v. West, 892 So. 2d 1014 (Fla.2005), is also barred, as Roberts does not apply retroactively. See Ulcena v. State, 925 So. 2d 346 (Fla. 4th DCA 2006).
WARNER, FARMER and MAY, JJ., concur.